Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Brennan Swain on March 3, 2022.

The application has been amended as follows: 
In the Claims:
	Claim 1, line 13, the phrase “first type of therapy” has been amended to --first type of therapy and is in electrical communication with the electrical source--.
	Claim 1, the penultimate line, the phrase “can reciprocate” has been replaced with --is configured to reciprocate--.
Claim 3, lines 1-2, the phrase “wherein the ring module is in electrical communication with the electrical source,” has been deleted.
Claim 12, line 12, the phrase “secured to the module seat,” has been amended to --secured to the module seat, wherein the ring module provides a first type of therapy and is in electrical communication with the electrical source,--.

Claim 15, line 7, the word “and” has been deleted.
Claim 15, the last line, the phrase “a user.” has been amended to --a user, and a ring module removably secured to the module seat, wherein the ring module provides a first type of therapy and is in electrical communication with the electrical source, wherein the ring module includes a central opening that defines a central opening diameter, wherein the central opening diameter is larger than the attachment member diameter, such that the reciprocating attachment is configured to reciprocate within and relative to the ring module.--.
Claim 23, lines 1-2, the phrase “the ring module provides a first type of therapy and” has been deleted.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the closest prior art of record Wong et al. (2018/0031090) discloses a vibration therapy device (Fig. 1) comprising: a housing (H, Fig. 1) that includes a handle portion (elongated portion with buttons, Fig. 1), a head portion (portion of housing above the elongated handle portion, Fig. 1) and a module seat (outer housing 136, Fig. 1) defined on the head portion, an electrical source (not specifically disclosed, but this is a motorized device and batteries are very well known), a motor positioned in the housing (oscillating motor, not shown but coupled to oscillating hub 110, Fig. 2; see the first two sentences of [0051]); a switch for activating the motor (not specifically disclosed, but power switches 
Wong is silent regarding the ring module providing a first type of therapy and being in electrical communication with the electrical source. Douglas (2010/0121419) discloses providing a removable light therapy module (104, 106) that is in electrical communication with an electrical source (via electrical connector 112, Fig. 1). However, the ring module (130, Fig. 5) of Wong is merely meant to protect the moving components of its reciprocating device, and it would require impermissible hindsight to create an electrical connection with the removable ring module while still keeping the ring shape. Furthermore, the ring module (130, Fig. 5) of Wong would need to be significantly re-designed to be able to provide a first type of therapy and this electrical connection with a source that it is removably coupled to in a finite amount of space that 
Therefore, claims 1, 3-5, 7-8, and 12-25 have been found allowable, since any conclusion of obviousness would be based upon improper hindsight rationale, relying on knowledge gleaned solely from Applicant’s disclosure.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Yeates et al. (2020/0352317) discloses a skin care brush system having a detachable central assembly that can be oscillated. Um (2020/0352306) discloses a cosmetic case having a plurality of detachable components and an LED module. Jeong (2020/0093945) discloses a skin care device with a detachable cover that has ultraviolet light. Shanfarber (2019/0388707) discloses a therapeutic light/heat device that has detachable components. Grez et al. (2016/0184162) discloses a related skin care device with a reciprocating component and which provides heat therapy. Lee (2014/0371637) discloses a skincare apparatus with a removable ring module that is in electrical connection with an electrical source, but which lacks a central opening and a reciprocating element extending through the central opening.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E MILLER whose telephone number is (571)270-1473. The examiner can normally be reached Mon- - Fri 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER E MILLER/           Examiner, Art Unit 3785         

/JUSTINE R YU/           Supervisory Patent Examiner, Art Unit 3785